Case 2:11-cr-O0006-RAJ-TEM Document 56 Filed 03/19/21 Page 1 of 8 PagelD# 542

 

 

FILED
IN THE UNITED STATES DISTRICT COURT WAR 9 2021
FOR THE EASTERN DISTRICT OF VIRGINIA {J cu
Norfolk Division

 

 

 

 

CLERK, U.S. DISTRICT COURT
NORFOLK, VA

 

JAMES NATHAN PIZER

Petitioner,
v. Criminal No. 2:11-cr-6

UNITED STATES OF AMERICA,
Respondent.
MEMORANDUM OPINION & ORDER
Before the Court is Michael Donnell Butts’ (‘‘Petitioner”’) motion requesting
compassionate release pursuant to 18 U.S.C. § 3582(c). ECF No. 49. The Government opposed
the motion and Petitioner replied. ECF Nos. 50, 53. This matter is now ripe for judicial
determination. For the reasons below, the Petitioner’s motion is DENIED.
I. FACTUAL AND PROCEDURAL HISTORY
On January 19, 2011, Petitioner were named in a six-count Indictment related to a series
of robberies. ECF No. |. Petitioner was charged with Bank Robbery, in violation of 18 U.S.C.
2113(a) and (d) (Counts One through Five) and Attempt to Enter Bank to Commit Bank Robbery,
in violation of 18 U.S.C. 2113(a) (Count Six). Jd On April 26, 2011, Petitioner pled guilty to
Count Five. ECF Nos. 21, 22. According to his Presentencing Report (“PSR”), Petitioner, on
November 5, 2010, robbed the Bank of Hampton Roads using a H&K (Heckler and Koch) semi-
automatic BB/pellet gun. ECF No. 41 at PP 9-10. During the robbery, Petitioner pointed the
handgun in the air and then at the clerks. Petitioner was attributed with stealing $7,140. /d.
Petitioner admitted responsibility and admitted that he robbed five banks between July 22, 2010,
and November 5, 2010. /d. at |P 22. In his PSR, Petitioner reported his overall health as good and

noted no history of any serious or chronic medical conditions. /d. at P 102. Petitioner was assessed

 
Case 2:11-cr-O0006-RAJ-TEM Document 56 Filed 03/19/21 Page 2 of 8 PagelD# 543

a total offense level of 31, a criminal history category VI, and a recommended guideline provision
of 188 to 235 months imprisonment /d. at PP 140-141. On October 31, 2011, the Court imposed a
sentence of 220 months imprisonment followed by five years of supervised release as well as
$22,502.00 in restitution. ECF Nos. 30, 31, 32. Petitioner’s current projected release date is July
24, 2033 and he is currently incarcerated at Williamsburg FCI, in South Carolina.

On December 4, 2020, Petitioner filed his pro se motion for compassionate release. ECF
No. 38. On February 17, 2021, Petitioner filed the motion through counsel. ECF No. 49. The
Government opposed the motion and Petitioner replied. ECF Nos. 50, 53.

Petitioner requests compassionate release because of the ongoing COVID-19 pandemic.
ECF Nos. 38, 49. At age 53, Petitioner argues that his underlying conditions place him at high
tisk for serious illness or death if he contracts the COVID-19 virus. Jd. Accordingly, Petitioner
requests that this Court grant him compassionate release and allow him to begin supervised release.

II. LEGAL STANDARD

A. The Exhaustion Requirement

A petitioner may bring a motion to modify his or her sentence “after the defendant has fully
exhausted all administrative rights to appeal a failure of the Bureau of Prisons (“BOP”) to bring a
motion on the defendant’s behalf or the lapse of 30 days from the receipt of such a request by the
warden of the defendant’s facility, whichever is earlier.” 18 U.S.C. § 3582(c)(1)(A). Accordingly,
a petitioner seeking compassionate release is generally required to exhaust his or her administrative
remedies prior to bringing a motion before the district court. /d However, the exhaustion
requirement may be waived under the following circumstances: (1) the relief sought would be
futile upon exhaustion; (2) exhaustion via the agency review process would result in inadequate

relief; or (3) pursuit of agency review would subject the petitioner to undue prejudice. United
Case 2:11-cr-O0006-RAJ-TEM Document 56 Filed 03/19/21 Page 3 of 8 PagelD# 544

States v. Zukerman, 2020 WL 1659880, at *3 (S.D.N.Y. Apr. 3, 2020) citing Washington v. Barr,
925 F.3d 109, 118 (2d Cir. 2019). The COVID-19 pandemic, which could result in catastrophic
health consequences for petitioners vulnerable to infection, implicates all three exceptions
justifying the waiver of the exhaustion requirement. Miller v. United States, 2020 WL 1814084, at
*2 (E.D. Mich. Apr. 9, 2020); United States v. Zukerman, 2020 WL 1659880, at *3 (S.D.N.Y.
April 3, 2020); United States v. Perez, 2020 WL 1456422, at *3-4 (S.D.N.Y. Apr. 1, 2020); United
States v. Gonzalez, 2020 WL 1536155, at *2 (E.D. Wash. Mar. 31, 2020).
B. The Compassionate Release Standard

As amended by the FIRST STEP Act, a court may modify a term of imprisonment on the
motion of the petitioner after considering the factors set forth in 18 U.S.C. § 3553(a) if
“extraordinary and compelling reasons warrant such a reduction.” 18 U.S.C. § 3582(c)(1)(A)Q).
“Extraordinary and compelling reasons” was previously defined by the United States Sentencing
Commission (“Sentencing Commission”) in U.S.S.G. § 1B1.13, Application Note 1. Before the
passage of the FIRST STEP Act, the Sentencing Commission provided that a sentence may be
modified due to the petitioner’s medical condition, age, or family circumstances and further
defined the limits under which a sentence reduction may be given under those justifications.
U.S.S.G. § 1B1.13, n. 1 (A}X{C). The Sentencing Commission also provided a “catch-all
provision” that allowed for a sentence modification upon a showing of “extraordinary and
compelling reason other than, or in combination with, the reasons described in subdivisions (A)
through (C).” Jd. at n. 1 (D). Use of the “catch-all provision” prior to the FIRST STEP Act was
severely restricted because it required approval from the BOP before an individual could petition
the district court for relief. Jd.

However, U.S.S.G. § 1B1.13 is now outdated following the passage of the FIRST STEP
Case 2:11-cr-O0006-RAJ-TEM Document 56 Filed 03/19/21 Page 4 of 8 PagelD# 545

Act, which allows individuals to petition the district court directly without clearance from the BOP.
As such, U.S.S.G. § 1B1.13 is merely advisory and does not bind the Court’s application of §
3582(c)(1)(A). McCoy v. United States, 2020 WL 2738225, at *4 (E.D. Va. May 26, 2020); see
also United States v. Lisi, 2020 WL 881994, at *3 (S.D.N.Y. Feb. 24, 2020) (“[T]he Court may
independently evaluate whether [petitioner] has raised an extraordinary and compelling reason for
compassionate release ... [but § 1B1.13’s policy statement] remain[s] as helpful guidance to
courts....”); United States v. Fox, 2019 WL 3046086, at *3 (D. Me. July 11, 2019) (“[T]he
Commission’s existing policy statement provides helpful guidance on the factors that support
compassionate release, although it is not ultimately conclusive”). A petitioner’s rehabilitation
standing alone does not provide sufficient grounds to warrant a sentence modification. 28 U.S.C.
§ 994(t). In sum, the Court may consider a combination of factors, including but not limited to
those listed in U.S.S.G. § 1B1.13, in evaluating a petitioner’s request for a sentence modification
under 18 U.S.C. § 3582(c)(1)(A)().
III. DISCUSSION

A. The Exhaustion Requirement

The Court finds that Petitioner did exhaust his administrative remedies prior to bringing
his motion with the Court. On October 18, 2020, Petitioner submitted a Request for Reduction in
Sentence Form to the Warden at Williamsburg FCI. ECF No. 49 at Exhibit 2. On November 20,
2020, the Warden denied Petitioner’s request. Jd. at Exhibits 1 and 3. Petitioner filed his Motion
for Compassionate release on December 4, 2021. /d. Thus, more than 30 days passed since
Petitioner filed his request with the Warden
B. Petitioner’s Compassionate Release Request

The Court now turns to whether Petitioner has set forth extraordinary and compelling
Case 2:11-cr-O0006-RAJ-TEM Document 56 Filed 03/19/21 Page 5 of 8 PagelD# 546

reasons to modify his sentence because of the grave risk COVID-19 poses to individuals with
underlying health conditions. During the COVID-19 pandemic, federal courts around the country
have found that compassionate release is justified under the circumstances. Zukerman, 2020 WL
1659880, at *4 citing Perez, 2020 WL 1546422, at *4; United States v. Colvin, 2020 WL 1613943,
*4 (D. Conn. Apr. 2, 2020); United States v. Rodriguez, No. 2:03-CR-00271-AB-1, 2020 WL
1627331, at *7 (E.D. Pa. Apr. 1, 2020); United States v. Jepsen, No. 3:19-CV-00073 (VLB), 2020
WL 1640232, at *5 (D. Conn. Apr. 1, 2020); Gonzalez, 2020 WL 1536155, at *3; United States v.
Muniz, No. 4:09-CR-0199-1, 2020 WL 1540325, at *2 (S.D. Tex. Mar. 30, 2020); United States
v. Campagna, No. 16 CR. 78-01 (LGS), 2020 WL 1489829, at *3 (S.D.N.Y. Mar. 27, 2020).
Unlike the above cases, Petitioner’s compassionate release is not justified under the circumstances.

First, Petitioner does not show a potential susceptibility to serious health risks from
COVID-19. According to Petitioner’s medical records, at age 53, he has a history of
hyperlipidemia (hypertension), pre-diabetes, cervical degenerative disc disease with left upper
extremity neuralgia, metabolic viral disorder, and prior Hepatitis C (treated and cured on April
2019). See ECF No. 50 at Exhibit 3; see also, ECF No. 52 (Sealed). Petitioner’s conditions appear
to be under control. For example, in November 2020, his medical records show that he was
prescribed medication to control his hypertension. However, Petitioner denied being prescribed
pain medication for his neuralgia because he indicated that his “pain is not that bad this point.” /d.
In June 2020, Petitioner successfully treated and cured his Hepatitis C. Jd. According to the Centers
for Disease Control and Prevention, individuals type II diabetes are at an increased risk for severe
illness from COVID-19.' However, Petitioner does not suffer from Type II diabetes but, rather,

has been diagnosed as prediabetic which can be controlled with diet and exercise. Furthermore,

 

' Centers for Disease Control and Prevention, “People Who are at Higher Risk,” CDC. gov, available at
https://www.cdc.gov/coronavirus/2019-ncov/specific-groups/people-at-higher-risk.html

5
Case 2:11-cr-O0006-RAJ-TEM Document 56 Filed 03/19/21 Page 6 of 8 PagelD# 547

individuals with hypertension (commonly known as hyperlipidemia) might also be at an increased
risk for severe illness if they contract the virus. Accordingly, the Court finds that Petitioner has
not presented evidence showing “extraordinary or compelling reasons” that he is at particularized
risk of serious illness should be contract COVID-19.

Second, Petitioner does show a potential risk of contracting the disease at his prison
facility. As of March 16, 2021, the BOP has reported a total of 19 current (183 recovered, 3 deaths)
positive cases of COVID-19 for inmates and 2 current (54 recovered) for staff at FCC Coleman
II.? Moreover, increased testing is showing that COVID-19 has rapidly spread throughout prisons
all over the country. Despite the BOP’s protection measures, individuals housed in prisons remain
particularly vulnerable to infection. See Muniz, 2020 WL 1540325, at *1; see also Esparza, 2020
WL1696084, at *1 (noting that “[{e]ven in the best run prisons, officials might find it difficult if
not impossible to follow the CDC’s guidelines for preventing the spread of the virus among
inmates and staff: practicing fastidious hygiene and keeping a distance of at least six feet from
others”). Therefore, the Court need not wait until an outbreak occurs at a specific prison facility to
determine that a petitioner has a particularized risk of contracting the disease. See Zukerman, 2020
WL 1659880, at *6 citing Rodriguez, 2020 WL 1627331, at * 12 (“the Court did not intend for
that sentence to include incurring a great and unforeseen risk of severe illness or death brought on
by a global pandemic”).

Third, the § 3553(a) factors do not weigh in favor of Petitioner’s compassionate release.
The seriousness of Petitioner’s conduct for his underlying offense remain unchanged. According

to his PSR, Petitioner admitted responsibility and admitted that he robbed five banks between July

 

2 See Federal Bureau of Prisons, “COVID-19 Corona Virus,” BOP. gov, https://www.bop.gov/coronavirus/
3 See Centers for Disease Control and Prevention, “Coronavirus Disease 2019: Cases in the US,” CDC gov,

https://Awww.cdc.gov/coronavirus/201 9-ncov/cases-updates/cases-in-us.html
6
Case 2:11-cr-O0006-RAJ-TEM Document 56 Filed 03/19/21 Page 7 of 8 PagelD# 548

22, 2010, and November 5, 2010. ECF No. 41 at P 22. However, Petitioner pled guilty to only one
count in which he robbed the Bank of Hampton Roads using a H&K (Heckler and Koch) semi-
automatic BB/pellet gun. /d. at PP 9-10. During the robbery, Petitioner pointed the handgun in the
air and then at the clerks. Petitioner was attributed with stealing $7,140. /d. in all, Petitioner stole
a total of $22,502. /d. at P 13.

Petitioner also has an extensive career criminal record, starting at age 15, when he was
charged for Possession of Marijuana, two counts of Petit Larceny, and a violation of probation. /d.
at PP 32-33. Then, from ages 18 to 42, Petitioner received multiple convictions which include
Aggravated Assault on a Police Officer; Fail to Appear; Driving Suspended before Giving Proof;
Driving Without Operators License; Profane Threatening Language over Telephone; Disorderly
Conduct; Interfering with Police; Petit Larceny; Grand Larceny; General Escape from Custody;
Assault & Batter; Unauthorized Use of Vehicle; Robbery; Receiving Stolen Property; Statutory
Burglary; Elude Police; Grand Larceny Automobile; Escape Without Force; Possession of Stolen
Vehicle; and Shoplifting. /d. at PP 34-65 Accordingly, Petitioner was assessed a Criminal History
Category of VI. /d. at PP 36-86. As a result of his crimes and career criminal history, Petitioner
was originally sentenced 220 months imprisonment followed by five years of supervised release
as well as $22,502.00 in restitution. ECF Nos. 30, 31, 32. To date, Petitioner has only served about
fifty percent of his sentence. Therefore, given the seriousness of Petitioner’s crimes and criminal
history, the Court finds that Petitioner’s release would not promote the respect for law or provide
adequate deterrence. Furthermore, the Court finds that Petitioner is a risk to the community.

On the other hand, Petitioner has demonstrated some progress while in BOP custody.
Petitioner’s disciplinary record shows only two incidents involving allowing another inmate to use

his phone and the possession of an unauthorized item. See ECF No. 50 at Exhibit 5. Moreover,
Case 2:11-cr-O0006-RAJ-TEM Document 56 Filed 03/19/21 Page 8 of 8 PagelD# 549

Petitioner has completed multiple educational programs. /d. at Exhibit 4. Overall, however, the §
3553(a) factors do not weigh in his favor. Therefore, based on the aforementioned factors, the
Court finds that Petitioner does not qualify for compassionate release.
IV. CONCLUSION

For the foregoing reasons, Petitioner’s motion is DENIED.

The Clerk is DIRECTED to send a copy of this Order to the Petitioner, the United States
Attorney, the United States Probation Office, the Federal Bureau of Prisons, and the United States
Marshals Service.

IT IS SO ORDERED.

 

Norfolk, Virginia
March], 2021 UTEWATATES pisifcT i JUDGE

 
